Title: To George Washington from James Cebra, 27 April 1789
From: Cebra, James
To: Washington, George



[New York] April 27th 1789

The Petition of James Cebra of the City of New York humbly Sheweth.
That your Petitioner is a Native of this City, in which he has formerly sustained the Character of a reputable Merchant, to which Business he was regularly bred: that he lived untill the late War, reputably and comfortably, but from its Effects, has become at the age of Fifty Nine, unable to support a Wife and small infirm Family.
For Proof of your Petitioners stedfast Attachment to his Country, and that his Misfortunes have not arisen from want of Industry,

and Prudence, he can chearfully appeal to the general Voice of his Fellow Citizens: as well as that he is fit to be entrusted with, and capable of serving his Country in the Office of a Tide Waiter in the Customs, which Employment he most humbly solicits, and Your Petitioner shall ever pray

James Cebra

